Citation Nr: 1502757	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-21 320	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral leg and foot disability, to include atherosclerotic peripheral vascular disease and peripheral neuropathy, and to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Des Moines, Iowa, from which the appeal was certified.  

In March 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that a bilateral leg and foot disability is causally or etiologically related to active duty.

2. The probative, competent evidence does not demonstrate that a bilateral leg and foot disability is causally or etiologically related to or aggravated by the Veteran's service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg and foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A November 2008 letter satisfied the duty to notify provisions with respect to the claim of entitlement to service connection on direct and secondary bases and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Initially, the Board notes that the Veteran's service records are fire-related and unavailable for review in this case.  When service records are unavailable through no fault of the veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70   (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board concludes that the heightened duty to assist has been met in this case.  Here, the record contains the Veteran's VA treatment records and examination reports, identified private treatment records, and lay evidence.  In addition, pursuant to multiple Board remands, the Veteran underwent VA examination in June 2009 and March 2014 in connection with his claim.  In addition, the March 2014 VA examiner provided an addendum opinion in September 2014 concerning entitlement to service connection on a secondary basis.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the Board finds the examiners provided adequate rationale for the opinions, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to this issue.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with all of the Board's remand directives.  See 38 U.S.C.A. 
§ 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the AVLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned asked the Veteran specific questions concerning his symptoms of and treatment his leg and feet symptoms and his lumbar spine disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that he has a bilateral leg and foot disability that is causally related to and/or aggravated by his service-connected lumbar spine disability.  Specifically, he states that when his back hurts, he has symptoms of stinging, burning, and pain that travel down the muscles of his lower legs and through his feet.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As neither atherosclerotic peripheral vascular disease nor peripheral neuropathy are listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are not applicable with respect to the Veteran's claim.  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

The evidence demonstrates multiple diagnoses of atherosclerotic peripheral vascular disease and peripheral neuropathy for the Veteran's bilateral leg and foot symptoms during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.

With respect to an in-service event or injury, as noted above, the Veteran's service records are unavailable for review.  However, in this case the Veteran does not assert that his bilateral leg and foot symptoms had their onset during active duty.  Rather, he contends that these conditions are related to his service-connected lumbar spine disability.  Although the Veteran's wife asserted that he complained of and received treatment for pain in his legs a few years after they were married in 1951, the medical evidence indicates the Veteran first sought treatment for his symptoms in his legs and feet in 2003, approximately 57 years following his separation from service.  In addition, on VA examination in June 2009, the Veteran reported that he had experienced stinging and burning in the muscles of his lower legs over the past 10 to 15 years and increased burning-like pain with cold sensation in his feet for the past nine to 10 years.  Even affording the Veteran the benefit of the doubt in connection with his statements, his symptoms had their onset in 1994, approximately 48 years subsequent to active duty.  This prolonged period without complaints or treatment following separation from service is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  As such, there is insufficient evidence to support an in-service event or injury for purposes of establishing entitlement to service connection on a direct basis, and therefore, the Board finds the competent, probative evidence does not demonstrate that a bilateral leg and foot disability, to include atherosclerotic peripheral vascular disease and peripheral neuropathy, is causally or etiologically related to active duty. 

With respect to entitlement to service connection on a secondary basis, the evidence must show that the current disability was either caused or aggravated by a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  In this case, the Board finds the probative clinical evidence is against a finding that a bilateral leg and foot disability, to include atherosclerotic peripheral vascular disease and peripheral neuropathy, was caused or aggravated by a service-connected disability.  First, the clinical evidence does not provide a positive opinion relating a bilateral leg and foot disability to the Veteran's service-connected lumbar spine disability.  In April 2003, a VA physician found the Veteran's peripheral vascular disease was likely related to smoking or might be a variant of Buerger's disease.  After examination in June 2009, the VA examiner found the Veteran's symptoms of lower legs and feet were more likely than not due to the combined effects of atherosclerotic peripheral vascular disease and peripheral neuropathy and were less likely than not secondary to his lumbar spine degeneration.  

Similarly, in March 2014, the VA examiner found the Veteran's hereditary peripheral sensory neuropathy of the bilateral lower extremities was not at least as likely caused by the claimed back injury during service.  In particular, the VA examiner noted that when the Veteran first reported a burning pain in his toes in April 2003, he did not report a back condition or sciatica complaint.  In continued review of the primary care record, there was no appearance of a chronic back condition with sciatica.  The VA examiner explained that the Veteran's type of distal neuropathic change that was equal of the feet was more characteristic of a microvascular impairment that could be seen with a primary peripheral vascular condition or a condition that happened with longstanding and sub-optimal control of diabetes.  Atherosclerotic peripheral vascular disease was also related to risk factors of hypertension, smoking, and disorder of lipid metabolism with the accumulation of atherosclerotic plaques that over time obstructed the delivery of oxygen and nutrients to tissues.  The condition progressed over time and incidence of the condition increased with age.  According to the VA examiner, the Veteran's examination was consistent with these findings.  The Veteran had complained of right hip and thigh pain but his pain did not extend below the knee and straight leg testing was negative.  In addition, the Veteran had instability of gait which was consistent with numbness of the feet and Parkinson's disease.  Furthermore, the March 2014 VA examiner opined in September 2014 that sensory changes of the extremities as well as motor changes might happen with Parkinson's disease, with which the Veteran was diagnosed in 2007.  According to the VA examiner, peripheral vascular disease would not be caused or worsened by the veteran's back condition.  This condition was caused by calcific and thrombotic changes that occurred with aging and would be made worse from the Veteran's history of primary hypertension, smoking, and morbid obesity with lipid disorder.

Here, the Board finds the VA examiners' conclusions and opinions highly probative.  The physicians reviewed the Veteran's relevant medical history and his lay testimony concerning the onset and progression of his symptoms.  The physicians also provided opinions as to the clinical findings, and the March 2014 VA examiner provide adequate rationale for the opinions stated.  Nieves-Rodriguez, 22 Vet. App. 295.  The Board acknowledges that the Veteran is competent to describe his symptoms, and his family is competent to describe their perceptions of his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation of atherosclerotic peripheral vascular disease or peripheral neuropathy.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the probative medical evidence provides a negative opinion concerning a nexus between any bilateral leg and foot disability and the service-connected lumbar spine disability.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a bilateral leg and foot disability, to include atherosclerotic peripheral vascular disease and peripheral neuropathy, and to include as secondary to service-connected lumbar spine disability.  The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral leg and foot disability, to include atherosclerotic peripheral vascular disease and peripheral neuropathy, and to include as secondary to service-connected lumbar spine disability, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


